Title: From John Adams to John Marshall, 25 September 1800
From: Adams, John
To: Marshall, John

Dear SirQuincy Sept 25th 1800
Enclosed is a letter from Elias Backman, Consul in Sweden with an account, which you will please to consider. If he took upon himself the office of Ambassador without orders, commission or instructions and spent money to obtain advantages to American commerce, the Executive authority cannot reimburse him. Enclosed also is a letter from C. Blackberd. You may take notice of it or not at your pleasure. Foreigners apply to me for advice as a lawyer & expect my counsell without a fee. But I have laid aside the profession so long that even for a good fee I should not think myself qualified to direct them.
Very respectfully &c.
